Citation Nr: 0316020	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-13 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


REMAND

The appellant served on active duty from December 1966 to 
April 1967 and from March 1968 to November 1969.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an October 1999 rating decision 
rendered by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for degenerative disc disease at the C6-7 level 
with traumatic arthritis of the cervical spine.  A 20 percent 
disability rating was assigned effective from August 1994.  
The claims folder was subsequently transferred to the RO in 
North Little Rock, Arkansas, and the appellant appealed the 
initial disability evaluation assigned for his service-
connected cervical spine disorder.

In May 2001, the Board granted a motion by the appellant for 
his claim to be advanced on the Board's docket.  Thereafter, 
in May 2001 and September 2002, the Board remanded the case 
to the RO for further development.  Following additional 
development at the RO, the case is returned to the Board for 
further appellate consideration.  

According to a May 2003 report of contact with VA, the 
appellant indicated that he "definitely has no additional 
evidence to submit" and that he "just wants decisions as 
soon as possible."  Thereafter, in May 2003, a supplemental 
statement of the case (SSOC) was furnished to the appellant 
by the Cleveland, Ohio, RO.  In June 2003, the RO returned 
the appellant's case to the Board for further action.  

In June 2003, while the case was undergoing appellate review 
at the Board, the report of MRI studies of the cervical, 
thoracic, and lumbar spine done at the Wadley Regional 
Medical Center on January 31, 2002, was associated with the 
claims folder.  Attached to this report was a letter from the 
appellant dated in January 2003 in which he stated that he 
wished to the MRI results be considered in conjunction with 
his appeal.  While the date stamp on this additional evidence 
indicates that it was received by the North Little Rock RO in 
January 2003, the evidence does not appear to have been 
associated with the claims folder at the time that the 
Cleveland RO issued the May 2003 SSOC.  This SSOC 
specifically mentioned a December 1999 MRI study completed by 
Wadley Regional Medical Center, but does not mention the 2002 
study recently associated with the claims folder. 

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§§ 19.37, 20.1304(c) (2002).  A review of the claims folder 
does not indicate that any such waiver has been received.  
Therefore, this claim must be remanded for preparation of a 
Supplemental Statement of the Case.

This case is REMANDED for the following action:

The appellant's claim should be 
readjudicated with consideration of the 
MRI studies done in January 2002.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


